ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1987-05-27_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER OF 27 MAY 1987

1987

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE DU 27 MAI 1987
Official citation:

Land, Island and Maritime Frontier Dispute (El Salvador/Honduras),
Order of 27 May 1987, I.C.J. Reports 1987, p. 15.

Mode officiel de citation :

Différend frontalier terrestre, insulaire et maritime (El Salvador/Honduras),
ordonnance du 27 mai 1987, C.I.J. Recueil 1987, p. 15.

 

Sales number 5 3 1
N° de vente :

 

 

 
1987
27 May
General List
No. 75

15

INTERNATIONAL COURT OF JUSTICE
YEAR 1987

27 May 1987

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER

Present: President NAGENDRA SINGH; Vice-President MBAYE; Judges
Lacus, Rupa, ODA, AGO, SETTE-CAMARA, SCHWEBEL, Sir Robert
JENNINGS, BEDJAOUI, NI, EVENSEN, TARASSOV; Registrar
VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court, and to Arti-
cles 31, 44, 46 and 92 of the Rules of Court,

Having regard to the Special Agreement concluded on 24 May 1986
between the Republic of El Salvador and the Republic of Honduras for
the submission to a chamber of the Court of a land, island and maritime
frontier dispute between the two States,

Having regard to the Order of 8 May 1987 by which the Court decided
to accede to the request of the Parties to form a special chamber of five
judges to deal with the case, and declared such a chamber to have been
duly constituted, with the composition indicated in the Order,

4
16 DISPUTE (EL SALVADOR/HONDURAS) (ORDER 27 V 87)

Makes the following Order:

Whereas by Article 3, paragraph 1 (a), of the Special Agreement, ac-
cording to the two translations thereof into the official languages of the
Court referred to in the Order of 8 May 1987, the Parties request that the
written proceedings consist of, in the first instance, a Memorial to be filed
by each of the Parties no later than ten months after the notification of the
Special Agreement; and whereas the Special Agreement provides for fur-
ther pleadings to be filed by each Party, and indicates time-limits therefor;

Whereas by a joint letter signed on behalf of the two Parties and dated
11 December 1986, by which the Parties transmitted to the Registrar a cer-
tified copy of the Special Agreement, the Parties requested a postpone-
ment of the time-limit for the filing of the first pleading; and whereas by
further communications received on 26 May 1987 the Parties informed
the Court that they had agreed to request that that time-limit be fixed at
1 June 1988, and indicated the dates on which they had agreed for the
filing of subsequent pleadings;

Having consulted the Chamber pursuant to Article 92, paragraph 1, of
the Rules of Court,

THE COURT

Fixes 1 June 1988 as the time-limit for the filing by each of the Parties of
a Memorial;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-seventh day of May, one thou-
sand nine hundred and eighty-seven, in three copies, one of which will be
placed in the archives of the Court, and the others transmitted to the Gov-
ernment of El Salvador and to the Government of Honduras, respectively.

(Signed) NAGENDRA SINGH,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
